DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 8, 9, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-7, 10-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (US Pub. 20140036685 A1).

Kim discloses the following limitations:

1. A method, comprising: 
receiving an initial layer-3 message (Fig. 7, first NAS message), wherein the initial layer-3 message comprises an indication indicating that a part of the initial layer-3 message is encrypted (para. 92- the first message 745 for transitioning to the EMM-connected state is protected entirely with the integrity protection and ciphered partially. Unlike the message 740, the message 745 includes the information 725 for identifying the type of the corresponding message. This information is used for discriminating between the messages 740 and 745 sharing the characteristic as the first message for transitioning to the ECM-CONNECTED state); 
generating a keystream (para. 94- The UE 135 applies ciphering to the IP packet and related NAS header 735 part but the other part in the message 745. The ciphering is completed by applying a predetermined operation (e.g. exclusive OR) to the KEYSTREAM BLOCK having the same length as the bit stream (PLAINTEXT 935) to which the ciphering is applied. The KEYSTREAM BLOCK 930 is generated with a predetermined key, a predetermined algorithm, and predetermined variables including COUNT 905, BEARER 910, DIRECTION 915, and LENGTH 920. The LENGTH is a variable indicating the length of the PLAINTEXT 935/KEYSTREAM BLOCK 920); and 
decrypting the encrypted part of the initial layer-3 message by performing an exclusive OR operation on the keystream and the initial layer-3 message (para. 94- The deciphering is completed by applying a predetermined operation to the KEYSTREAM BLOCK 930 and CIPHERTEXT BLOCK 940 generated with the same key, same algorithm, and same variables as the ciphering.). 

2. The method according to claim 1, wherein the encrypted part of the initial layer-3 message comprises small data. (Fig. 16- short data)

3. The method according to claim 1, wherein the encrypted part of the initial layer-3 message comprises one or more internet protocol (IP) packets. (Fig. 16- IP packet)

4. The method according to claim 1, wherein the encrypted part of the initial layer-3 message comprises one or more short message service (SMS) messages. (Fig. 16- short data)

5. The method according to claim 1, wherein a length of the keystream is equal to a length of the encrypted part of the initial layer-3 message. (para. 94- The UE 135 applies ciphering to the IP packet and related NAS header 735 part but the other part in the message 745. The ciphering is completed by applying a predetermined operation (e.g. exclusive OR) to the KEYSTREAM BLOCK having the same length as the bit stream (PLAINTEXT 935) to which the ciphering is applied)

6. The method according to claim 5, wherein generating the keystream comprises: generating the keystream by using an evolved packet system encryption algorithm, wherein the length of the encrypted part of the initial layer-3 message is used as an input parameter of the algorithm. (Fig. 9)

7. The method according to claim 1, wherein a length of the keystream is equal to a length of the initial layer-3 message. (para. 94- The UE 135 applies ciphering to the IP packet and related NAS header 735 part but the other part in the message 745. The ciphering is completed by applying a predetermined operation (e.g. exclusive OR) to the KEYSTREAM BLOCK having the same length as the bit stream (PLAINTEXT 935) to which the ciphering is applied)

Regarding claims 10-16, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433